department of the treasury internal_revenue_service washington d c dec commissioner tax_exempt_and_government_entities_division uniform issue list tv fe date krk xrkk legend taxpayer a ira x amount a financial_institution custodian company investment accounting firm dear ee kkk e this is in response to your request dated june as supplemented by correspondence dated september rollover requirement contained in sec_408 of the internal_revenue_code the code’ in which you request a waiver of the 60-day _ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that the custodian of ira x caused a distribution from ira x totaling amount a taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error committed by financial_institution in that she did not request the distribution of amount seat a and she did not become aware of the distribution until after the 60-day period taxpayer a further represents that amount a has not been used for any other purpose taxpayer a maintained ira x with financial_institution with custodian acting as custodian the primary investment of ira x was investment in which taxpayer a invested amount a taxpayer a's employer company manages investment taxpayer a received a notice dated september from financial_institution stating that custodian may cease being the custodian of investment in november after receiving the notice taxpayer a spoke with company and company's accounting firm accounting firm they both advised her that they were looking into resolving the matter in order to keep investment with custodian taxpayer a relied on company and accounting firm to handle the matter on november custodian ceased acting as custodian of investment and financial_institution removed investment from the list of assets of ira x in effect causing a distribution of investment valued at amount a investment was not liquidated and no distribution check was received by taxpayer a taxpayer a did not become aware of this distribution of investment from ira x when her tax preparer advised her that her form 1099-r reported until february 20' this distribution of amount a accounting firm which had been in discussion with financial_institution to resolve the matter had not been informed of custodian formally ceasing to be custodian of investment_company as manager of investment was not informed of any change in ownership of ira x's ownership_interest in investment investment still lists ira x as an owner and taxpayer a even received a regular dividend distribution from investment in december in ira x taxpayer a did not intend to distribute investment from ira x __ which she deposited as usual based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the page benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required minimum distributions under sec_401 and incidental death_benefit requirements of sec_401 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by an unauthorized distribution made by financial_institution taxpayer a did not request the distribution of amount a and did not become aware of the distribution until after the 60-day period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount a d will be considered a rollover_contribution within the meaning of section this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 sincerely yours dm et peel donzell t littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xe k
